.




                       The Attorney               General of Texas
                                            May 1,      1979

M.4RK WHITE
Attorney General


                   Bonorable Steve Simmons                     Opinion No. MB-15
                   Diitrict Attorney
                   Rl Paso County Courthouse                   Re: Whether the commissioners
                   El Paso, Texas                              court    is required   to approve
                                                               salaries designated by the juvenile
                                                               board under article 5142b.

                   ,Dear Mr. Simmons:

                          You have asked if the commissioners court of a county operating under
                   article 51424 V.T.C.S., is required to approve the budget for compensation
                   of juvenile probation officers submitted by the juvenile board.

                         Article 5142b provides   in part:

                                 Section 3.     . . . The number of such Assistant
                              Probation    Officers    shalt be determined    by the
                              Juvenile   Boards subject to the approval of the
                              Commissioners       Court,    provided such  power of
                              appointment and confirmation shall become effective
                              immediately upon final passage of this Act, and the
                              budget shall be amended, if necessary, to provide
                              sufficient funds for the operation of this Act.

                                 ....

                                  Section 5.    The compensation     of all probation
                               officers shall be fixed by the Juvenile Board subject
                               to the approval of the County Commissioners Court,
                                which shall be not less than Three Thousand, Six
                               Hundred Dollars ($3,600) per annum for the Chief
                               Probation Officer, and not less than One Thousand,
                               Eight Hundred Dollars ($l,800) per annum for
                               Assistants or Deputies

                         An identical     statutory  formulation,  article  332a, V.T.C.S., WRS
                   considered in Attorney General Opinion H-908 (1976). There it was said that
                   the salaries set by the appointing officer were not final but were conditioned




                                                   p-    43
.   -




        Honorable Steve’ Simmons         -    Page Two (NW-15 )



        upon the approval of the commissioners court. While the commissioners court could not
        fix a salary itself, it could disapprove a salary fixed by the appointing officer. We believe
        the language of article 5142b requires the same result. See also Attorney General Opinion
        H-1296 (1978).

               It has been suggested that Commissioners Court of Hays County v. District Judge,
        22nd Judicial District of Hays County, 506 S.W.2d 630 (Tex. Civ. App. - Austin 1974, writ
        ref’d n.r.e.); Commissioners Court of Lubbock County v. Martin, 471 S.W.2d 100 (Tex. Civ.
        Appl - Amarillo 1971, writ ref’d n.r.e.) and Attornev General Ooinion M-393 (1969) reouire
        an opposite result.     Each involved the appointment of adult‘ probation officers under
        section 10 of article 42.12, Code of Criminal Procedure, and each concluded that the
        commissioners court was not authorized to reject a budget submitted by the district judge
        unless the budget was so unreasonable, arbitrary or capricious that it would amount to an
        abuse of discretion.    The language relating to the commissioners court’s duty in those
        cases’was ambiguous, and in each instance the Attorney General or the courts relied on
        the rest of the act to ascertain the legislative intent. The statute specifically indicated
        that this purpose was to place responsibility for probation supervision wholly within the
        state courts. There is neither a similar ambiguity in article 5142b nor similar language
        which would broaden the responsibility of the juvenile board.

               Accordingly, it is our opinion that a commissioners court operating under 5142b has
        the authority to decline to approve a budget for compensation of juvenile probation
        officers submitted by the juvenile board.

                                                       SUMMARY

                    Under article 5142b, V.T.C.S., the budget for compensation  of
                    juvenile probation officers submitted by the juvenile board is
                    subject to the approval of the commissioners court.



                                                         y$?gTLg
                                                              Attorney General of Texas.

        JOHN W. FAINTER, JR
        First Assiit~t Attorney General

        TED L. HARTLEY
        Executive Assiitant   Attorney       General

        Prepared by C. Robert Heath
        Assistant Attorney General




                                                         p-    44
Honorable Steve Simmons      -   Page Three    (MW-15)



APPROVED:
OPINION COMMITTEE

 C. Robert Heath, Chairman
 David B. Brooks
 Scott Garrison
 Rick Gilpin
‘William G Reid
 Bruce Youngblood




                                              p.   45